NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STATE OF HAWAII, by its Office of               No. 21-15210
Consumer Protection,
                                                D.C. No. 1:19-cv-00272-DKW-RT
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

ROBERT L. STONE II, Esquire, DBA Gah
Law Group, LLC,

                Defendant-Appellant,

and

CYNTHIA A. STONE,

                Defendant,

CHESTER NOEL ABING; et al.,

                Intervenor-Defendants.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding
                             Submitted October 12, 2021*
Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Robert L. Stone II appeals pro se from the district court’s summary

judgment in this action filed by The State of Hawaii’s Office of Consumer

Protection (“OCP”) alleging Stone violated various federal and Hawaii consumer

protection laws. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Lindsey v. SLT L.A., LLC, 447 F.3d 1138, 1144 (9th Cir. 2006). We affirm.

      The district court properly granted summary judgment because OCP

demonstrated there was no genuine dispute of material fact that Stone violated the

statutes at issue. See 12 C.F.R. § 1015.5(a) (forbidding mortgage relief service

providers from collecting payment from clients in advance of executing a written

contract); Haw. Rev. Stat. §§ 480E-3, 480E-4, 480E-10(a)(9)-(10), 481A-3, 487-13

(forbidding distressed property consultants from collecting compensation before

performing services or in excess of a client’s annual real property tax, requiring

certain disclosures in contracts, forbidding deceptive practices inducing a person to

do what they would not otherwise, and requiring those who provide services to

register to do business in Hawaii); S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d

885, 888 (9th Cir. 2003) (holding summary judgment is appropriate when a party

“establish[es] beyond controversy every essential element” of its claims (citation

and internal quotation marks omitted)).

      We reject as without merit Stone’s contention that the district court’s grant

of summary judgment violated his Seventh Amendment right to a jury trial. See


                                          2                                    21-15210
Johnson v. Neilson (In re Slatkin), 525 F.3d 805, 811 (9th Cir. 2008) (“[A]

summary judgment proceeding does not deprive the losing party of its Seventh

Amendment right to a jury trial.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       21-15210